Title: 5 July., 5 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       5 July. The congress resolved that a regiment be raised out of the officers who had served in Canada on the same basis as that of Colonel Dubois and designated the officers for this regiment (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:518–519; Note: An additional resolution immediately following and concerning the dispatch of ship carpenters to General Schuyler at Albany to build boats for the defense of the lakes may have proceeded from the same report).
      